 1

 2
                                                                JS-6
 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
     RICHARD MAGER                      CASE NO.: 8:18-cv-01463-JLS-KES
11                                      Assigned to Hon. Josephine L. Staton
             Plaintiff,
12                                      ORDER
        v.
13
     FEDEX    EXPRESS,     FEDEX        Complaint Filed: July 19, 2018
14 CORPORATION,          FEDERAL        Pre-Trial Conf.: December 13, 2019
   EXPRESS      CORPORATION,  and       Trial Date: None Set
15 DOES 1-50, inclusive,

16           Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                    1
                                  ORDER
 1                                             ORDER
 2        Pursuant to the Stipulation entered into by and between Plaintiff RICHARD
 3 MAGER and Defendants FEDEX EXPRESS, FEDEX CORPORATION, and

 4 FEDERAL EXPRESS CORPORATION through their respective counsel of record,

 5 and good cause appearing thereby,

 6        IT IS HEREBY ORDERED that the matter of Richard Mager v. FedEx
 7 Express, et al. filed in the United States District Court for the Central District of

 8 California, bearing Case Number 8:18-cv-01463-JLS-KES is hereby dismissed with

 9 prejudice in its entirety.
10

11 DATED: September 19, 2019                 JOSEPHINE L. STATON
                                            ___________________________________
12                                          JOSEPHINE L. STATON
                                            United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                                             ORDER
